The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Non-Final office action is in response to communication regarding application 15/975182 dated 10/07/2020. In applicant’s amendments,Claims 1, 10, 19 have been amended.Claims 1-20 are currently pending and have been rejected as follows.

Continued Examination under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/07/2020 has been entered.

Response to amendments
The 103 rejection in the previous office action is maintained. Applicant’s amendments necessitated new grounds of rejection.
Response to prior art arguments
Applicant argues the cited references do not disclose “determine a target user engagement level for the software service, the target usage engagement level being indicative of a desired level of usage of the software service by at least one user of the software service” as recited in amended independent claim 1. 
Applicant’s amendments necessitated new grounds of rejection for the newly added limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Habon et al, US20060047544A1 hereinafter Habon in view of Musman et al,  US20090077210A1, hereinafter Musman in further view of
Mohan et al, US20120204150A1, hereinafter Mohan in even further view of Meiser et al, US20060010236A1, hereinafter Meiser:
As per independent claim 1, Habon discloses A system for increasing usage of a software service, the system comprising:
at least one database storing workflow data for the software service, (Habon [0013], [0012] “specific training objects are retrieved from a training database and executed” “The training objects are data structures that include executable elements that provide targeted software training, as discussed in further detail below. The execution of the training object generates a training session which is one or more computing activities directed to instructions for performing a particular software feature.”)
user profile data including a plurality of user profiles, each associated with one of a plurality of users,
and individual software service usage data for the plurality of users; (Habon [0035], [0036] “where the cataloging may be done based on the experience level and usage activities of the user.” “The usage-type identifier may also identify the assigned user-usage of the software application”)
and at least one electronic processor communicatively coupled to the database and configured to (Habon [0016] “The processing device 102 may be, but not limited to, a single processor, a plurality of processors...The memory 104 and training database 108 may be any suitable memory or storage location”)
determine a target user engagement level for the software service; […] (Habon [0041], Claim 15, [0032]  “Targeted software training techniques allow the users to achieve user proficiency without the need for inefficient training activities.” “compares the user activity with a master list of activities” ”As described below, one embodiment includes a master list of training objects relating to a particular user. ”)
retrieve from the at least one database based on the software service, a first workflow action; execute the first workflow action for the plurality of users; (Habon [0013] “specific training objects are retrieved from a training database and executed”)
receive, from the software service, a usage level for an individual user of the plurality of users, based on the individual software service usage data for the user, the usage level including an indication of whether the user has taken one or more specified actions within the software service […] of the software service; (Habon [0036], [0011], [0021] “The usage-type identifier may also identify the assigned user-usage of the software application, such as for accounting, ordering, inventory, or other uses.” “users are provided with directed training consistent with the intended usage of the software. This training techniques improves user functionality by the elimination of ineffective software training time and monitoring user activity and comparing actions against a reference list”)
compare the usage level for the individual user to the target user engagement level for the software service; and […] (Habon Claim 15, [0032] “compares the user activity with a master list of activities” ”As described below, one embodiment includes a master list of training objects relating to a particular user. ”)
when the usage level for the individual user […] target user engagement level (Habon [0035], Claim 15, claim 19, [0032], [0029], [0036] “where the cataloging may be done based on the experience level and usage activities of the user.” “compares the user activity with a master list of activities” “updating the master list regarding the one or more worksets” ”includes a master list of training objects relating to a particular user. ” “The KTO facilitates training activities for mastering a single, specific learning objective associated with the operation of the underlying software application.”)  
execute an additional workflow action, different from the first workflow action, for the individual user (Habon [0005], [0037 “ the application may monitor the user's usage and attempt to predict an activity, such as drafting a letter. Upon this prediction, the application may launch a general tutorial or an instructional tool for the specific activity.” “which is executing the training object to present the training session to the user.”)
Habon does not explicitly disclose “fails to exceed […]” “indicating substantive use[…]” “the target usage engagement level being indicative of a desired level of usage of the software service by at least one user of the software service” as stated in the claim. Musman however, in analogous art of application programs to user discloses 
fails to exceed [...] (Musman [0060], [0014], [0017] “in order to calculate the measured service level over this time period (into one value to be compared to the Target).” “the calculation of penalties to be credited to the customer in case the targets have not been 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Habon with these aforementioned teachings of Musman with the motivation to have effective delivery systems (Musman [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Musman, the results of the combination were predictable (see MPEP 2143 A).
Habon/Musman does not explicitly disclose “indicating substantive use […]” “the target usage engagement level being indicative of a desired level of usage of the software service by at least one user of the software service” as stated in the claim. Mohan however, in analogous art of usage patterns discloses 
indicating substantive use[…] (Mohan [0042], [0022] “the scenario analyzer 30 may calculate modules having high usage patterns, and provide a report detailing which scenarios include the high usage patterns. Indeed, low and medium usage patterns may also be discovered by the scenario analyzer 30. Development resources may be better utilized by focusing on modules and scenarios that exhibit high usage.” “user actions (e.g., clicking on a button) occur during specific process activity (e.g., printing a file)” )
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Habon/Musman with these aforementioned teachings of Mohan with the motivation to identify usage patterns (Mohan [0004]).

Habon/Musman/Mohan does not explicitly disclose “the target usage engagement level being indicative of a desired level of usage of the software service by at least one user of the software service” as stated in the claim. Meiser however, in analogous art of usage based web services discloses 
the target usage engagement level being indicative of a desired level of usage of the software service by at least one user of the software service (Meiser [0010], [0013] “providing usage-based Web services. More particularly, a service provider can require that users register before services are provided. Registration can include a step where a user provides usage level information.” “The registrar can register users before providing Web services to the users, wherein each user is required to specify a usage level during registration”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Habon/Musman/Mohan with these aforementioned teachings of Mohan with the motivation to know usage requirements (Meiser [0008]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Meiser, the results of the combination were predictable (see MPEP 2143 A).
 

Claim 2 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 2, Habon discloses
while the usage level for the individual user […] target user engagement level (Habon [0035], Claim 15, claim 19, [0032], [0029], [0036] “where the cataloging may be done based on the experience level and usage activities of the user.” “compares the user activity with a master list of activities” “updating the master list regarding the one or more worksets” ”includes a master list of training objects relating to a particular user. ” “The KTO facilitates training activities for mastering a single, specific learning objective associated with the operation of the underlying software application.”)  
execute the first workflow action for the plurality of users; (Habon [0013] “specific training objects are retrieved from a training database and executed”)
receive, from the software service, a second usage level for an individual user of the plurality of users (Habon [0036], [0014] “The usage-type identifier may also identify the assigned user-usage of the software application, such as for accounting, ordering, inventory, or other uses.” “user may then automatically rerun the training object”)
compare the second usage level for the individual user to the target user engagement level for the software service; and […] (Habon Claim 15, [0032], [0014] “compares the user activity with a master list of activities” ”As described below, one embodiment includes a 
when the second usage level for the individual user […] target user engagement level (Habon [0035], Claim 15, claim 19, [0032], [0029], [0036], [0014] “where the cataloging may be done based on the experience level and usage activities of the user.” “compares the user activity with a master list of activities” “updating the master list regarding the one or more worksets” ”includes a master list of training objects relating to a particular user. ” “The KTO facilitates training activities for mastering a single, specific learning objective associated with the operation of the underlying software application.” “user may then automatically rerun the training object”)  
execute an additional workflow action, different from the first workflow action, for the individual user (Habon [0005], [0037 “ the application may monitor the user's usage and attempt to predict an activity, such as drafting a letter. Upon this prediction, the application may launch a general tutorial or an instructional tool for the specific activity.” “which is executing the training object to present the training session to the user.”)
Habon does not explicitly disclose “fails to exceed” as stated in the claim. 
Musman however, in analogous art of application programs to user discloses 
fails to exceed (Musman [0060], [0014], [0017] “in order to calculate the measured service level over this time period (into one value to be compared to the Target).” “the calculation of penalties to be credited to the customer in case the targets have not been met. “the ASP can provide timely and reliable reports to its customers on the service level delivered, compared with the service level agreed upon in the SLA.” )
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Habon/Musman/Mohan with these 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Musman, the results of the combination were predictable (see MPEP 2143 A).


Claim 3 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 3, Habon discloses
determine a target aggregate usage level for the plurality of users (Habon [0041], Claim 15, [0032]  “Targeted software training techniques allow the users to achieve user proficiency without the need for inefficient training activities.” “compares the user activity with a master list of activities” ”As described below, one embodiment includes a master list of training objects relating to a particular user. ”)  
determine an […] usage level for the plurality of users based on the usage level for the user and at least one other received usage level of at least one other user (Habon [0031] “The learning map 132 is associated with an indicated user, such as through a login, a group of users, a user grouped into a skill level rating”)  
compare the […] usage level for the plurality of users to the target […] usage level for the plurality of users; and execute the additional workflow action for the user when the usage level […]target user engagement level and the aggregate usage level […]target aggregate usage level (Habon Claim 15, [0032], [0005] “compares the user activity with a master list   
Habon does not explicitly disclose “determine an aggregate usage level” “usage level fails to exceed the target user engagement level”  as stated in the claim. (underlined emphasis on aspects not taught)Musman however, in analogous art of application programs to user discloses 
[…] aggregate […] (Musman [0039] “The information is calculated, aggregated and then stored in the CSL DB 29 reflecting the measured service level actually provided by the ASP at a certain time interval.”)
fails to exceed (Musman [0060], [0014], [0017] “in order to calculate the measured service level over this time period (into one value to be compared to the Target).” “the calculation of penalties to be credited to the customer in case the targets have not been met. “the ASP can provide timely and reliable reports to its customers on the service level delivered, compared with the service level agreed upon in the SLA.” )
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Habon/Musman/Mohan with these aforementioned teachings of Musman with the motivation to have effective delivery systems (Musman [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, 

Claim 4 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 4, Habon discloses
generate an administrative interface for receiving at least one selected from the group consisting of a definition for the software service, a workflow action, and a target user engagement level (Habon [0033], [0015], [0021] “using a visual interactive interface illustrating a graphical representation of the various KTAs that make up the KTO, wherein a user may actively select one or more of the KTAs for execution” “an input device 106, a training database 108 and an output device” “monitoring user activity and comparing actions against a reference list”)  


Claim 7 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 7, Habon discloses
wherein the first workflow action and the additional workflow action are one selected from the group consisting of generating an email to the individual user, generating an in-product notification, generating an email to a manager of the individual user, generating an email to a nominated business owner of the software service, presenting a training document, presenting a training video, and presenting a support website link (Habon [0005], [0012] “ the application may monitor the user's usage and attempt to predict an activity, such as drafting a letter. Upon this prediction, the application may launch a general tutorial or an instructional tool for the specific activity.” “The training objects are data structures that   


Claim 8 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 8, Habon discloses
wherein the usage level for an individual user of the plurality of users is indicative of at least one selected from the group consisting of a total usage by the individual user of the software service and an amount of usage by the individual user of the software service during a time window (Habon [0011], [0036] “Through using targeted software training techniques, users are provided with directed training consistent with the intended usage of the software.” “may also identify the assigned user-usage of the software application,”)  


Claim 9 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 9, Habon discloses
wherein the software service operates on an electronic device, and the usage level is indicative of the individual user using the software service in conjunction with a function of the electronic device (Habon [0024] “The processing device thereupon executes the training object 122 prior to executing the programmable activity”)  


As per independent claim 10, Habon discloses A method for increasing usage of a software service, the method comprising:
 determining, with at least one electronic processor, a target user engagement level for the software service; […] (Habon [0041], Claim 15, [0032], [0016]   “Targeted software training techniques allow the users to achieve user proficiency without the need for inefficient training activities.” “compares the user activity with a master list of activities””As described below, one embodiment includes a master list of training objects relating to a particular user. ” “The processing device 102 may be, but not limited to, a single processor, a plurality of processors...The memory 104 and training database 108 may be any suitable memory or storage location”)
retrieving, from at least one database storing workflow data for the software service (Habon [0013], [0012] “specific training objects are retrieved from a training database and executed” “The training objects are data structures that include executable elements that provide targeted software training, as discussed in further detail below. The execution of the training object generates a training session which is one or more computing activities directed to instructions for performing a particular software feature.”)
user profile data including a plurality of user profiles, each associated with one of a plurality of users, and individual software service usage data for the plurality of users, a first workflow action based on the software service; (Habon [0035], [0036], [0031] “where the cataloging may be done based on the experience level and usage activities of the user.” “The usage-type identifier may also identify the assigned user-usage of the software application…the user identification may include a user skill level identifier that identifies the skill level of the user” “a group of users, a user grouped into a skill level rating or any 
executing the first workflow action for the plurality of users; (Habon [0013] “specific training objects are retrieved from a training database and executed”)
receiving, from the software service, a usage level for an individual user of the plurality of users, based on the individual software service usage data for the user, the usage level including an indication of whether the user has taken one or more specified actions within the software service […] of the software service (Habon [0036], [0011], [0021] “The usage-type identifier may also identify the assigned user-usage of the software application, such as for accounting, ordering, inventory, or other uses.” “users are provided with directed training consistent with the intended usage of the software. This training techniques improves user functionality by the elimination of ineffective software training time and allowing the user to practice the feature just before actual performance” “monitoring user activity and comparing actions against a reference list”)
comparing the usage level for the individual user to the target user engagement level for the software service; and […] (Habon Claim 15, [0032] “compares the user activity with a master list of activities” ”As described below, one embodiment includes a master list of training objects relating to a particular user. ”)
when the usage level for the individual user […] target user engagement level (Habon [0035], Claim 15, claim 19, [0032], [0029], [0036] “where the cataloging may be done based on the experience level and usage activities of the user.” “compares the user activity with a master list of activities” “updating the master list regarding the one or more worksets” ”includes a master list of training objects relating to a particular user. ” “The KTO facilitates   
executing an additional workflow action, different from the first workflow action, for the individual user (Habon [0005], [0037 “ the application may monitor the user's usage and attempt to predict an activity, such as drafting a letter. Upon this prediction, the application may launch a general tutorial or an instructional tool for the specific activity.” “which is executing the training object to present the training session to the user.”)
and while the usage level for the individual user […] target user engagement level (Habon [0035], Claim 15, claim 19, [0032], [0029], [0036] “where the cataloging may be done based on the experience level and usage activities of the user.” “compares the user activity with a master list of activities” “updating the master list regarding the one or more worksets” ”includes a master list of training objects relating to a particular user. ” “The KTO facilitates training activities for mastering a single, specific learning objective associated with the operation of the underlying software application.”)  
executing the first workflow action for the plurality of users; (Habon [0013] “specific training objects are retrieved from a training database and executed”)
receiving, from the software service, a second usage level for an individual user of the plurality of users (Habon [0036], [0014] “The usage-type identifier may also identify the assigned user-usage of the software application, such as for accounting, ordering, inventory, or other uses.” “user may then automatically rerun the training object”)
comparing the second usage level for the individual user to the target user engagement level for the software service;  (Habon Claim 15, [0032], [0014] “compares the user activity with a master list of activities” ”As described below, one embodiment includes a master list 
when the second usage level for the individual user […] target user engagement level (Habon [0035], Claim 15, claim 19, [0032], [0029], [0036], [0014] “where the cataloging may be done based on the experience level and usage activities of the user.” “compares the user activity with a master list of activities” “updating the master list regarding the one or more worksets” ”includes a master list of training objects relating to a particular user. ” “The KTO facilitates training activities for mastering a single, specific learning objective associated with the operation of the underlying software application.” “user may then automatically rerun the training object”)  
executing an additional workflow action, different from the first workflow action, for the individual user (Habon [0005], [0037 “ the application may monitor the user's usage and attempt to predict an activity, such as drafting a letter. Upon this prediction, the application may launch a general tutorial or an instructional tool for the specific activity.” “which is executing the training object to present the training session to the user.”)
Habon does not explicitly disclose “fails to exceed […]” “indicating substantive use[…]” “the target usage engagement level being indicative of a desired level of usage of the software service by at least one user of the software service” as stated in the claim. Musman however, in analogous art of application programs to user discloses 
fails to exceed [...] (Musman [0060], [0014], [0017] “in order to calculate the measured service level over this time period (into one value to be compared to the Target).” “the calculation of penalties to be credited to the customer in case the targets have not been met. “the ASP can provide timely and reliable reports to its customers on the service level delivered, compared with the service level agreed upon in the SLA.” )
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Habon with these aforementioned teachings of Musman with the motivation to have effective delivery systems (Musman [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Musman, the results of the combination were predictable (see MPEP 2143 A).
Habon/Musman does not explicitly disclose “indicating substantive use […]” “the target usage engagement level being indicative of a desired level of usage of the software service by at least one user of the software service” as stated in the claim. Mohan however, in analogous art of usage patterns discloses 
indicating substantive use[…] (Mohan [0042], [0022] “the scenario analyzer 30 may calculate modules having high usage patterns, and provide a report detailing which scenarios include the high usage patterns. Indeed, low and medium usage patterns may also be discovered by the scenario analyzer 30. Development resources may be better utilized by focusing on modules and scenarios that exhibit high usage.” “user actions (e.g., clicking on a button) occur during specific process activity (e.g., printing a file)” )
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Habon/Musman with these aforementioned teachings of Mohan with the motivation to identify usage patterns (Mohan [0004]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Mohan, the results of the combination were predictable (see MPEP 2143 A).
Habon/Musman/Mohan does not explicitly disclose “the target usage engagement level being indicative of a desired level of usage of the software service by at least one user of the software service” as stated in the claim. Meiser however, in analogous art of usage based web services discloses 
the target usage engagement level being indicative of a desired level of usage of the software service by at least one user of the software service (Meiser [0010], [0013] “providing usage-based Web services. More particularly, a service provider can require that users register before services are provided. Registration can include a step where a user provides usage level information.” “The registrar can register users before providing Web services to the users, wherein each user is required to specify a usage level during registration”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Habon/Musman/Mohan with these aforementioned teachings of Mohan with the motivation to know usage requirements (Meiser [0008]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Meiser, the results of the combination were predictable (see MPEP 2143 A).


Claim 11 is dependent on claim 10 which is rejected as indicated above. As per dependent claim 11, Habon discloses
determining a target aggregate usage level for the plurality of users (Habon [0041], Claim 15, [0032]  “Targeted software training techniques allow the users to achieve user proficiency without the need for inefficient training activities.” “compares the user activity with a master list of activities” ”As described below, one embodiment includes a master list of training objects relating to a particular user. ”)  
determining an […] usage level for the plurality of users based on the usage level for the user and at least one other received usage level of at least one other user (Habon [0031] “The learning map 132 is associated with an indicated user, such as through a login, a group of users, a user grouped into a skill level rating”)  
comparing the […] usage level for the plurality of users to the target […] usage level for the plurality of users; and execute the additional workflow action for the user when the usage level […]target user engagement level and the aggregate usage level […]target aggregate usage level (Habon Claim 15, [0032], [0005] “compares the user activity with a master list of activities””As described below, one embodiment includes a master list of training objects relating to a particular user.” “ the application may monitor the user's usage and attempt to predict an activity, such as drafting a letter. Upon this prediction, the application may launch a general tutorial or an instructional tool for the specific activity.”)  
determine an aggregate usage level” “usage level fails to exceed the target user engagement level”  as stated in the claim. (underlined emphasis on aspects not taught)Musman however, in analogous art of application programs to user discloses 
[…] aggregate […] (Musman [0039] “The information is calculated, aggregated and then stored in the CSL DB 29 reflecting the measured service level actually provided by the ASP at a certain time interval.”)
fails to exceed (Musman [0060], [0014], [0017] “in order to calculate the measured service level over this time period (into one value to be compared to the Target).” “the calculation of penalties to be credited to the customer in case the targets have not been met. “the ASP can provide timely and reliable reports to its customers on the service level delivered, compared with the service level agreed upon in the SLA.” )
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Habon/Musman/Mohan with these aforementioned teachings of Musman with the motivation to have effective delivery systems (Musman [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Musman, the results of the combination were predictable (see MPEP 2143 A).


Claim 12 is dependent on claim 10 which is rejected as indicated above. As per dependent claim 12, Habon discloses
generating an administrative interface for receiving at least one selected from the group consisting of a definition for the software service, a workflow action, and a target user engagement level (Habon [0033], [0015], [0021] “using a visual interactive interface illustrating a graphical representation of the various KTAs that make up the KTO, wherein a user may actively select one or more of the KTAs for execution” “an input device 106, a training database 108 and an output device” “monitoring user activity and comparing actions against a reference list”)  


Claim 15 is dependent on claim 10 which is rejected as indicated above. As per dependent claim 15, Habon discloses
wherein executing the first workflow action includes executing one selected from the group consisting of generating an email to the individual user, generating an in-product notification, generating an email to a manager of the individual user, generating an email to a nominated business owner of the software service, presenting a training document, presenting a training video, and a presenting a support website link. (Habon [0005], [0012] “ the application may monitor the user's usage and attempt to predict an activity, such as drafting a letter. Upon this prediction, the application may launch a general tutorial or an instructional tool for the specific activity.” “The training objects are data structures that include executable elements that provide targeted software training, as discussed in further detail below. The execution of the training object generates a training session   


Claim 16 is dependent on claim 10 which is rejected as indicated above. As per dependent claim 16, Habon discloses
wherein executing the additional workflow action includes executing one selected from the group consisting of generating an email to the individual user, generating an in-product notification, generating an email to a manager of the individual user, presenting a training document, presenting a training video, and presenting a support website link. (Habon [0005], [0012], claim 19 “ the application may monitor the user's usage and attempt to predict an activity, such as drafting a letter. Upon this prediction, the application may launch a general tutorial or an instructional tool for the specific activity.” “The training objects are data structures that include executable elements that provide targeted software training, as discussed in further detail below. The execution of the training object generates a training session which is one or more computing activities directed to instructions for performing a particular software feature.” ““compares the user activity with a master list of activities””)  


Claim 17 is dependent on claim 10 which is rejected as indicated above. As per dependent claim 17, Habon discloses
wherein receiving the usage level for the individual user includes receiving a usage level indicative of at least one selected from the group consisting of a total usage by the individual user of the software service an amount of usage by the individual user of the software service during a time window (Habon [0011], [0036] “Through using targeted software training techniques, users are provided with directed training consistent with the intended usage of the software.” “may also identify the assigned user-usage of the software application,”)  

Claim 18 is dependent on claim 10 which is rejected as indicated above. As per dependent claim 18, Habon discloses
wherein receiving the usage level for an individual user of the plurality of users includes receiving, from a software service that operates on an electronic device, a usage level indicative of the individual user using the software service in conjunction with a function of the electronic device (Habon [0024] “The processing device thereupon executes the training object 122 prior to executing the programmable activity”)  


As per independent claim 19, Habon discloses Non-transitory computer-readable medium including instructions executable by an electronic processor to perform a set of functions, the set of functions comprising:
 determining, with at least one electronic processor, a target user engagement level for the software service; […] (Habon [0041], Claim 15, [0032], [0016]   “Targeted software training techniques allow the users to achieve user proficiency without the need for inefficient training activities.” “compares the user activity with a master list of activities” ”As described below, one embodiment includes a master list of training objects relating to a particular user. ” “The processing device 102 may be, but not limited to, a single processor, 
retrieving, from at least one database storing workflow data for the software service (Habon [0013], [0012] “specific training objects are retrieved from a training database and executed” “The training objects are data structures that include executable elements that provide targeted software training, as discussed in further detail below. The execution of the training object generates a training session which is one or more computing activities directed to instructions for performing a particular software feature.”)
user profile data including a plurality of user profiles, each associated with one of a plurality of users, and individual software service usage data for the plurality of users, a first workflow action based on the software service; (Habon [0035], [0036], [0031] “where the cataloging may be done based on the experience level and usage activities of the user.” “The usage-type identifier may also identify the assigned user-usage of the software application…the user identification may include a user skill level identifier that identifies the skill level of the user” “a group of users, a user grouped into a skill level rating or any other suitable indicator of a particular user seeking to perform a computing activity capable of being enhanced by the training objects.”)
executing the first workflow action for the plurality of users; (Habon [0013] “specific training objects are retrieved from a training database and executed”)
receiving, from the software service, a usage level for an individual user of the plurality of users, based on the individual software service usage data for the user, the usage level including an indication of whether the user has taken one or more specified actions within the software service […] of the software service;  (Habon [0036], [0011], [0021] “The usage-type identifier may also identify the assigned user-usage of the software application, such monitoring user activity and comparing actions against a reference list”)
comparing the usage level for the individual user to the target user engagement level for the software service; and […] (Habon Claim 15, [0032] “compares the user activity with a master list of activities” ”As described below, one embodiment includes a master list of training objects relating to a particular user. ”)
when the usage level for the individual user […] target user engagement level (Habon [0035], Claim 15, claim 19, [0032], [0029], [0036] “where the cataloging may be done based on the experience level and usage activities of the user.” “compares the user activity with a master list of activities” “updating the master list regarding the one or more worksets” ”includes a master list of training objects relating to a particular user. ” “The KTO facilitates training activities for mastering a single, specific learning objective associated with the operation of the underlying software application.”)  
executing an additional workflow action, different from the first workflow action, for the individual user (Habon [0005], [0037 “ the application may monitor the user's usage and attempt to predict an activity, such as drafting a letter. Upon this prediction, the application may launch a general tutorial or an instructional tool for the specific activity.” “which is executing the training object to present the training session to the user.”)
while the usage level for the individual user […] target user engagement level (Habon [0035], Claim 15, claim 19, [0032], [0029], [0036] “where the cataloging may be done based on the experience level and usage activities of the user.” “compares the user activity with a  
executing the first workflow action for the plurality of users; (Habon [0013] “specific training objects are retrieved from a training database and executed”)
receiving, from the software service, a second usage level for an individual user of the plurality of users (Habon [0036], [0014] “The usage-type identifier may also identify the assigned user-usage of the software application, such as for accounting, ordering, inventory, or other uses.” “user may then automatically rerun the training object”)
comparing the second usage level for the individual user to the target user engagement level for the software service;  (Habon Claim 15, [0032], [0014] “compares the user activity with a master list of activities” ”As described below, one embodiment includes a master list of training objects relating to a particular user. ” “user may then automatically rerun the training object”)
when the second usage level for the individual user […] target user engagement level (Habon [0035], Claim 15, claim 19, [0032], [0029], [0036], [0014] “where the cataloging may be done based on the experience level and usage activities of the user.” “compares the user activity with a master list of activities” “updating the master list regarding the one or more worksets” ”includes a master list of training objects relating to a particular user. ” “The KTO facilitates training activities for mastering a single, specific learning objective associated with the operation of the underlying software application.” “user may then automatically rerun the training object”)  
executing an additional workflow action, different from the first workflow action, for the individual user (Habon [0005], [0037 “ the application may monitor the user's usage and attempt to predict an activity, such as drafting a letter. Upon this prediction, the application may launch a general tutorial or an instructional tool for the specific activity.” “which is executing the training object to present the training session to the user.”) 
Habon does not explicitly disclose “fails to exceed […]” “indicating substantive use[…]” “the target usage engagement level being indicative of a desired level of usage of the software service by at least one user of the software service” as stated in the claim. Musman however, in analogous art of application programs to user discloses 
fails to exceed [...] (Musman [0060], [0014], [0017] “in order to calculate the measured service level over this time period (into one value to be compared to the Target).” “the calculation of penalties to be credited to the customer in case the targets have not been met. “the ASP can provide timely and reliable reports to its customers on the service level delivered, compared with the service level agreed upon in the SLA.” )
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Habon with these aforementioned teachings of Musman with the motivation to have effective delivery systems (Musman [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Musman, the results of the combination were predictable (see MPEP 2143 A).
Habon/Musman does not explicitly disclose “indicating substantive use […]” “the target usage engagement level being indicative of a desired level of usage of the software service by at least one user of the software service” as stated in the claim. Mohan however, in analogous art of usage patterns discloses 
indicating substantive use[…] (Mohan [0042], [0022] “the scenario analyzer 30 may calculate modules having high usage patterns, and provide a report detailing which scenarios include the high usage patterns. Indeed, low and medium usage patterns may also be discovered by the scenario analyzer 30. Development resources may be better utilized by focusing on modules and scenarios that exhibit high usage.” “user actions (e.g., clicking on a button) occur during specific process activity (e.g., printing a file)” )
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Habon/Musman with these aforementioned teachings of Mohan with the motivation to identify usage patterns (Mohan [0004]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Mohan, the results of the combination were predictable (see MPEP 2143 A).
Habon/Musman/Mohan does not explicitly disclose “the target usage engagement level being indicative of a desired level of usage of the software service by at least one user of the software service” as stated in the claim. Meiser however, in analogous art of usage based web services discloses 
the target usage engagement level being indicative of a desired level of usage of the software service by at least one user of the software service (Meiser [0010], [0013] “providing usage-based Web services. More particularly, a service provider can require that users register before services are provided. Registration can include a step where a user provides usage level information.” “The registrar can register users before providing Web services to the users, wherein each user is required to specify a usage level during registration”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Habon/Musman/Mohan with these aforementioned teachings of Mohan with the motivation to know usage requirements (Meiser [0008]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Meiser, the results of the combination were predictable (see MPEP 2143 A).

Claim 20 is dependent on claim 19 which is rejected as indicated above. As per dependent claim 20, Habon discloses
wherein executing the first workflow action includes executing the first workflow action for one of the plurality of users in response to an action taken by the one of the plurality of users, wherein the action includes at least selected from a group consisting of launching the software service or a different software service, accessing predetermined data within the software service or a different software service, and performing a predetermined action within the software service or a different software service (Habon [0031], [0034], [0037]   


Claims 5, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Habon/Musman/Mohan/Meiser, in view of Beming et al,  US5740537A, hereinafter Beming:
Claim 5 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 5, Habon discloses 
retrieve, from the at least one database, at least one user characteristic for the individual user; assign a […] to the usage level for the user based on the at least one user characteristic; determine, for the individual user, a […] usage level for the individual user based on the usage level and the […] (Habon [0036] “The usage-type identifier may also identify the assigned user-usage of the software application, such as for accounting, ordering, inventory, or other uses.”)
and compare the usage level for the individual user to the target user engagement level for the software service by comparing the […] usage level for the individual user to the target user engagement level.    (Habon Claim 15, [0032], [0005] “compares the user activity with a master list of activities””As described below, one embodiment includes a master list of training objects relating to a particular user.” “ the application may monitor the user's usage and attempt to predict an activity, such as drafting a letter. Upon this prediction, the application may launch a general tutorial or an instructional tool for the specific activity.”)
“a weight to the usage level for the user based on the at least one user characteristic; determine, for the user, a weighted usage level based on the usage level and the weight” as stated in the claim. (underlined emphasis on aspects not taught)Beming however, in analogous art of levels of communication discloses 
[…] weight […] weighted […] (Beming Column 10 lines 23-27 “utilization of selected channels are weighted with a weighting value and the weighted utilization level is compared against a threshold.” )
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Habon/Musman/Mohan with these aforementioned teachings of Beming with the motivation to have effective usage (Beming column 1 line 50).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Beming, the results of the combination were predictable (see MPEP 2143 A).

Claim 13 is dependent on claim 10 which is rejected as indicated above. As per dependent claim 13, Habon discloses 
retrieving, from the at least one database, at least one user characteristic for the individual user; assigning a […] to the usage level for the individual user based on the at least one user characteristic; determining, for the individual user, a […] usage level for the individual based on the usage level for the individual and the […] (Habon [0036] “The usage-type identifier 
wherein comparing the usage level for the individual user to the target user engagement level for the software service includes comparing the […] usage level for the individual to the target user engagement level for the software service (Habon Claim 15, [0032], [0005] “compares the user activity with a master list of activities””As described below, one embodiment includes a master list of training objects relating to a particular user.” “ the application may monitor the user's usage and attempt to predict an activity, such as drafting a letter. Upon this prediction, the application may launch a general tutorial or an instructional tool for the specific activity.”)
Habon/Musman/Mohan does not explicitly disclose “a weight to the usage level for the user based on the at least one user characteristic; determine, for the user, a weighted usage level based on the usage level and the weight” as stated in the claim. (underlined emphasis on aspects not taught)Beming however, in analogous art of levels of communication discloses 
[…] weight […] weighted […] (Beming Column 10 lines 23-27 “utilization of selected channels are weighted with a weighting value and the weighted utilization level is compared against a threshold.” )
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Habon/Musman/Mohan with these aforementioned teachings of Beming with the motivation to have effective usage (Beming column 1 line 50).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same 

Claim 14 is dependent on claim 13 which is rejected as indicated above. As per dependent claim 14, Habon discloses 
wherein retrieving the at least one user characteristic for the individual user includes retrieving at least one user characteristic from an active directory of the at least one database (Habon [0036], [0033], [0013] “The usage-type identifier may also identify the assigned user-usage of the software application, such as for accounting, ordering, inventory, or other uses.” “wherein a user may actively select one or more of the KTAs for execution.” “specific training objects are retrieved from a training database and executed”)


Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Habon/Musman/Mohan/Meiser/Beming, in view of Ferris et al,  US20110296370A1, hereinafter Ferris:
Claim 6 is dependent on claim 5 which is rejected as indicated above. As per dependent claim 6, Habon discloses 
receive a workflow relating to the software service […]submitting the software service to a store application, wherein the workflow includes the target user engagement level for the software service, the first workflow action, and the additional workflow action (Habon [0013], [0012] “specific training objects are retrieved from a training database and executed” “The training objects are data structures that include executable elements that provide targeted software training, as discussed in further detail below. The execution of 
Habon/Musman/Mohan/Beming does not explicitly disclose the software service from a vendor submitting” as stated in the claim. (underlined emphasis on aspects not taught)Ferris however, in analogous art of computing related services discloses 
[…] from a vendor submitting (Ferris [0038] “ example of the cloud computing environment 100 in which compatible software programs provided by different vendors in the cloud 102 can be identified and mapped. ”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Habon/Musman/Mohan/Beming with these aforementioned teachings of Ferris with the motivation to provide software programs from different vendors (Ferris [0003]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Ferris, the results of the combination were predictable (see MPEP 2143 A).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akosua Kyereme-Tuah whose telephone number is 571-272-6435.  The examiner can normally be reached on Mondays-Thursdays 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKOSUA KYEREME-TUAH/               Primary Examiner, Art Unit 3623                                                                                                                                                                                         
	February 27, 2021